            Case 2:19-cv-00904-AJS Document 71 Filed 12/06/19 Page 1 of 20



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 GIANT EAGLE, INC. and HBC SERVICE                     )
 COMPANY,                                              )
                                                       )
       Plaintiffs and Counter-Defendants,              )
                                                       )
            v.                                         )           No. 2:19-cv-00904
                                                       )
                                                       )           Judge Arthur J. Schwab
 AMERICAN GUARANTEE AND LIABILITY                      )
 INSURANCE COMPANY,                                    )
                                                       )
        Defendant; and                                 )
                                                       )
 XL SPECIALTY INSURANCE COMPANY,                       )
                                                       )
        Defendant and Counter-Claimant.                )
                                                       )
 XL SPECIALTY INSURANCE COMPANY,                       )
                                                       )
        Third-Party Plaintiff,                         )
                                                       )
            v.                                         )
                                                       )
 OLD REPUBLIC INSURANCE COMPANY,                       )
                                                       )
        Third-Party Defendant.                         )


                  THIRD-PARTY DEFENDANT OLD REPUBLIC INSURANCE
                   COMPANY’S ANSWER AND AFFIRMATIVE DEFENSES
                   TO THE THIRD-PARTY COMPLAINT FILED BY THIRD-
                 PARTY PLAINTIFF XL SPECIALTY INSURANCE COMPANY

        Third-Party Defendant Old Republic Insurance Company (“Old Republic”), for its Answer

and Affirmative Defenses to the Third-Party Complaint (“Third-Party Complaint”) filed by Third-

Party Plaintiff XL Specialty Insurance Company (“XL”), states as follows:

        1.        The allegations in Paragraph 1 of the Third-Party Complaint contain descriptive

statements and characterizations regarding the Complaint in this action brought by Plaintiffs Giant



                                                 1
6367496.1
              Case 2:19-cv-00904-AJS Document 71 Filed 12/06/19 Page 2 of 20



Eagle, Inc. and HBC Service Company (collectively, “Giant Eagle”), and do not require any

response. Further, the allegations in Paragraph 1 of the Third-Party Complaint are not directed to

Old Republic and thus do not require a response. To the extent any response is required, Old

Republic states that the Complaint in this action brought by Giant Eagle (“Complaint”) speaks for

itself.

          2.      Paragraph 2 of the Third-Party Complaint contains legal conclusions to which no

response is required. Further, the allegations in Paragraph 2 of the Third-Party Complaint contain

descriptive statements, characterizations and potential hypothetical outcomes, determinations and

rulings regarding the Complaint and the Third-Party Complaint, and do not require any response.

To the extent any response is required, Old Republic states that the Third-Party Complaint speaks

for itself.

          3.      Paragraph 3 of the Third-Party Complaint contains legal conclusions to which no

response is required. Further, the allegations in Paragraph 3 of the Third-Party Complaint contain

descriptive statements, characterizations and potential hypothetical outcomes, determinations and

rulings regarding the Complaint and the Third-Party Complaint, and do not require any response.

To the extent any response is required, Old Republic states that the Third-Party Complaint speaks

for itself, but XL is not entitled to any relief from Old Republic.

                                         JURISDICTION

          4.      The allegations in Paragraph 4 of the Third-Party Complaint contain legal

conclusions that do not require any response. Further, the allegations in Paragraph 4 of the Third-

Party Complaint are not directed to Old Republic and thus do not require a response. To the extent

any response is required, Old Republic states that it lacks sufficient information or knowledge to

form a belief as to the truth of the allegations in Paragraph 4 of the Third-Party Complaint, and on

that basis denies same and requests proof thereof.

                                                  2
6367496.1
            Case 2:19-cv-00904-AJS Document 71 Filed 12/06/19 Page 3 of 20



        5.       The allegations in Paragraph 5 of the Third-Party Complaint contain legal

conclusions that do not require any response. To the extent any response is required, Old Republic

states that it lacks sufficient information or knowledge to form a belief as to the truth of the

allegations in Paragraph 5 of the Third-Party Complaint, and on that basis denies same and requests

proof thereof.

                                             PARTIES

        6.       The allegations in Paragraph 6 of the Third-Party Complaint are not directed to Old

Republic and thus do not require a response. To the extent a response is required, Old Republic

lacks sufficient information or knowledge to form a belief as to the truth of the allegations in

Paragraph 6 of the Third-Party Complaint, and on that basis denies same and demands proof

thereof.

        7.       Old Republic admits that it is incorporated in the Commonwealth of Pennsylvania

but denies that its principal place of business is in Pennsylvania.

                                   FACTUAL ALLEGATIONS

        8.       The allegations in Paragraph 8 of the Third-Party Complaint contain descriptive

statements and characterizations which appear to be based on the Complaint, and do not require

any response. Further, the allegations in Paragraph 8 of the Third-Party Complaint are not directed

to Old Republic and thus do not require a response. To the extent any response is required, Old

Republic states that the Complaint speaks for itself.

        9.       The allegations in Paragraph 9 of the Third-Party Complaint contain descriptive

statements and characterizations which appear to be based on the Complaint, and do not require

any response. Further, the allegations in Paragraph 9 of the Third-Party Complaint are not directed

to Old Republic and thus do not require a response. To the extent any response is required, Old

Republic states that the Complaint speaks for itself.

                                                  3
6367496.1
            Case 2:19-cv-00904-AJS Document 71 Filed 12/06/19 Page 4 of 20



        10.     The allegations in Paragraph 10 of the Third-Party Complaint contain legal

conclusions that do not require any response. To the extent any response is required, Old Republic

admits only that it issued certain “Commercial Excess Liability” and “Commercial General

Liability (Occurrence)” insurance policies to Giant Eagle.

        11.     The allegations in Paragraph 11 of the Third-Party Complaint contain legal

conclusions, descriptive statements and characterizations regarding the Third-Party Complaint,

and do not require any response. To the extent any response is required, Old Republic states that

the Third-Party Complaint speaks for itself but denies that the Old Republic policies are at issue.

        12.     The allegations in Paragraph 12 of the Third-Party Complaint contain legal

conclusions, descriptive statements and characterizations regarding certain insurance policies

issued by XL, and do not require any response. Further, the allegations in Paragraph 12 of the

Third-Party Complaint are not directed to Old Republic and thus do not require a response.

Further, Old Republic lacks any independent knowledge or basis to accept as true the allegations

contained in Paragraph 12 of the Third-Party Complaint.

        13.     The allegations in Paragraph 13 of the Third-Party Complaint contain descriptive

statements and characterizations regarding the Complaint, and do not require any response.

Further, the allegations in Paragraph 13 of the Third-Party Complaint contain descriptive

statements and characterizations regarding XL’s coverage position, its Answer and Counterclaim,

and do not require any response. Further, the allegations in Paragraph 13 of the Third-Party

Complaint are not directed to Old Republic and thus do not require a response. To the extent any

response is required, Old Republic states that the Complaint speaks for itself, and XL’s coverage

position, Answer and Counterclaim speak for themselves.




                                                 4
6367496.1
            Case 2:19-cv-00904-AJS Document 71 Filed 12/06/19 Page 5 of 20



        14.       The allegations in Paragraph 14 of the Third-Party Complaint contain legal

conclusions that do not require any response. Further, the allegations in Paragraph 14 of the Third-

Party Complaint contain descriptive statements and characterizations regarding certain insurance

policies issued by Old Republic, and do not require any response. To the extent any response is

required, Old Republic states that the policies issued by Old Republic to Giant Eagle speak for

themselves. Further, Old Republic denies any characterization of any policies issued by Old

Republic that is inconsistent with the content of those policies.

        15.       The allegations in Paragraph 15 of the Third-Party Complaint contain legal

conclusions that do not require any response. Further, the allegations in Paragraph 15 of the Third-

Party Complaint contain descriptive statements and characterizations regarding certain insurance

policies issued by Old Republic, and do not require any response. To the extent any response is

required, Old Republic states that the policies issued by Old Republic to Giant Eagle speak for

themselves. To the extent any further response is required, Old Republic denies the allegations in

Paragraph 15 of the Third-Party Complaint. Further, Old Republic denies any characterization of

any policies issued by Old Republic that is inconsistent with the content of those policies.

        16.       The allegations in Paragraph 16 of the Third-Party Complaint contain legal

conclusions that do not require any response. Further, the allegations in Paragraph 16 of the Third-

Party Complaint contain descriptive statements and characterizations regarding certain insurance

policies issued by Old Republic, and do not require any response. To the extent any response is

required, Old Republic states that the policies issued by Old Republic to Giant Eagle speak for

themselves and admits generally the allegations in Paragraph 16. Further, Old Republic denies

any characterization of any policies issued by Old Republic that is inconsistent with the content of

those policies.



                                                 5
6367496.1
            Case 2:19-cv-00904-AJS Document 71 Filed 12/06/19 Page 6 of 20



        17.       The allegations in Paragraph 17 of the Third-Party Complaint contain legal

conclusions that do not require any response. Further, the allegations in Paragraph 17 of the Third-

Party Complaint contain descriptive statements and characterizations regarding certain insurance

policies issued by Old Republic, and do not require any response. To the extent any response is

required, Old Republic states that the policies issued by Old Republic to Giant Eagle speak for

themselves and admits generally the allegations in Paragraph 17. Further, Old Republic denies

any characterization of any policies issued by Old Republic that is inconsistent with the content of

those policies.

        18.       The allegations in Paragraph 18 of the Third-Party Complaint contain legal

conclusions that do not require any response. Further, the allegations in Paragraph 18 of the Third-

Party Complaint contain descriptive statements and characterizations regarding certain insurance

policies issued by Old Republic, and do not require any response. To the extent any response is

required, Old Republic states that the policies issued by Old Republic to Giant Eagle speak for

themselves and admits generally the allegations in Paragraph 18. Further, Old Republic denies

any characterization of any policies issued by Old Republic that is inconsistent with the content of

those policies.

        19.       The allegations in Paragraph 19 of the Third-Party Complaint contain legal

conclusions that do not require any response. Further, the allegations in Paragraph 19 of the Third-

Party Complaint contain descriptive statements, characterizations and potential hypothetical

outcomes, determinations and rulings regarding certain insurance policies issued by Old Republic,

and do not require any response. To the extent any response is required, Old Republic states that

the policies issued by Old Republic to Giant Eagle speak for themselves. Further, Old Republic




                                                 6
6367496.1
            Case 2:19-cv-00904-AJS Document 71 Filed 12/06/19 Page 7 of 20



denies any characterization of any policies issued by Old Republic that is inconsistent with the

content of those policies.

        20.     The allegations in Paragraph 20 of the Third-Party Complaint contain legal

conclusions that do not require any response. Further, the allegations in Paragraph 20 of the Third-

Party Complaint contain descriptive statements and characterizations regarding certain insurance

policies issued by Old Republic, and do not require any response. To the extent any response is

required, Old Republic states that the policies issued by Old Republic to Giant Eagle speak for

themselves. Further, Old Republic denies any characterization of any policies issued by Old

Republic that is inconsistent with the content of those policies.

        21.     The allegations in Paragraph 21 of the Third-Party Complaint contain descriptive

statements and characterizations regarding the Complaint, and do not require any response.

Further, the allegations in Paragraph 21 of the Third-Party Complaint are not directed to Old

Republic and thus do not require a response. To the extent any response is required, Old Republic

states that the Complaint speaks for itself.

        22.     The allegations in Paragraph 22 of the Third-Party Complaint contain descriptive

statements and characterizations regarding XL’s Answer and Counterclaim, and do not require any

response. To the extent any response is required, Old Republic states that XL’s Answer and

Counterclaim speak for themselves.

        23.     The allegations in Paragraph 23 of the Third-Party Complaint contain legal

conclusions that do not require any response. Further, the allegations in Paragraph 23 of the Third-

Party Complaint contain descriptive statements and characterizations regarding XL’s coverage

position, Answer and/or Counterclaim, and do not require any response. To the extent any

response is required, Old Republic states that XL’s coverage position speaks for itself.



                                                 7
6367496.1
            Case 2:19-cv-00904-AJS Document 71 Filed 12/06/19 Page 8 of 20



        24.     The allegations in Paragraph 24 of the Third-Party Complaint contain legal

conclusions that do not require any response. Further, the allegations in Paragraph 24 of the Third-

Party Complaint contain descriptive statements, characterizations and potential hypothetical

outcomes, determinations and rulings regarding XL’s coverage position, Answer and/or

Counterclaim, and do not require any response. To the extent any response is required, Old

Republic denies each and every allegation contained therein.

        25.     The allegations in Paragraph 25 of the Third-Party Complaint contain legal

conclusions that do not require any response. Further, the allegations in Paragraph 25 of the Third-

Party Complaint contain or reference descriptive statements, characterizations and potential

hypothetical outcomes, determinations and rulings regarding XL’s coverage position, Answer

and/or Counterclaim, and do not require any response. To the extent any response is required, Old

Republic denies each and every allegation contained therein.

        26.     The allegations in Paragraph 26 of the Third-Party Complaint contain legal

conclusions that do not require any response. Further, the allegations in Paragraph 26 of the Third-

Party Complaint contain descriptive statements, characterizations and potential hypothetical

outcomes, determinations and rulings regarding the Complaint and XL’s coverage position and

Third-Party Complaint, and do not require any response. To the extent any response is required,

Old Republic denies each and every allegation contained therein.

                         COUNT I – DECLARATORY JUDGMENT

        27.     Old Republic re-asserts and incorporates by reference its responses to Paragraphs

1 through 26 above.

        28.     The allegations in Paragraph 28 of the Third-Party Complaint contain legal

conclusions that do not require any response. Further, the allegations in Paragraph 28 of the Third-

Party Complaint contain descriptive statements, characterizations and potential hypothetical

                                                 8
6367496.1
            Case 2:19-cv-00904-AJS Document 71 Filed 12/06/19 Page 9 of 20



outcomes, determinations and rulings regarding the Complaint and XL’s coverage position and

Third-Party Complaint, and do not require any response. To the extent any response is required,

Old Republic denies each and every allegation contained therein.

        29.     The allegations in Paragraph 29 of the Third-Party Complaint contain legal

conclusions that do not require any response. To the extent any response is required, Old Republic

denies each and every allegation contained therein.

                         COUNT II - EQUITABLE CONTRIBUTION

        30.     Old Republic re-asserts and incorporates by reference its responses to Paragraphs

1 through 26 above.

        31.     The allegations in Paragraph 31 of the Third-Party Complaint contain legal

conclusions that do not require any response. Further, the allegations in Paragraph 31 of the Third-

Party Complaint contain descriptive statements, characterizations and potential hypothetical

outcomes, determinations and rulings regarding the Complaint and XL’s coverage position and

Third-Party Complaint, and do not require any response. To the extent any response is required,

Old Republic denies each and every allegation contained therein.

        32.     The allegations in Paragraph 32 of the Third-Party Complaint contain legal

conclusions that do not require any response. Further, the allegations in Paragraph 32 of the Third-

Party Complaint contain or reference descriptive statements, characterizations and potential

hypothetical outcomes, determinations and rulings regarding the Complaint and XL’s coverage

position and Third-Party Complaint, and do not require any response. To the extent any response

is required, Old Republic denies each and every allegation contained therein.

              COUNT III - CONTRACTUAL OR EQUITABLE SUBROGATION

        33.     Old Republic re-asserts and incorporates by reference its responses to Paragraphs

1 through 26 above.

                                                 9
6367496.1
            Case 2:19-cv-00904-AJS Document 71 Filed 12/06/19 Page 10 of 20



        34.      The allegations in Paragraph 34 of the Third-Party Complaint contain descriptive

statements and characterizations regarding certain insurance policies issued by XL, and do not

require any response. Further, the allegations in Paragraph 34 of the Third-Party Complaint are

not directed to Old Republic and thus do not require a response. Further, Old Republic lacks any

independent knowledge or basis to accept as true the allegations contained in Paragraph 34 of the

Third-Party Complaint.

        35.      The allegations in Paragraph 35 of the Third-Party Complaint contain legal

conclusions that do not require any response. Further, the allegations in Paragraph 35 of the Third-

Party Complaint contain descriptive statements, characterizations and potential hypothetical

outcomes, determinations and rulings regarding the Complaint brought in this action by Giant

Eagle and XL’s coverage position and Third-Party Complaint, and do not require any response.

To the extent any response is required, Old Republic denies each and every allegation contained

therein.

        36.      The allegations in Paragraph 36 of the Third-Party Complaint contain legal

conclusions that do not require any response. Further, the allegations in Paragraph 36 of the Third-

Party Complaint contain or reference descriptive statements, characterizations and potential

hypothetical outcomes, determinations and rulings regarding the Complaint and XL’s coverage

position and Third-Party Complaint, and do not require any response. To the extent any response

is required, Old Republic denies each and every allegation contained therein.

        37.      Paragraph 37 of the Third-Party Complaint contains legal conclusions to which no

response is required. Further, the allegations in Paragraph 37 of the Third-Party Complaint contain

descriptive statements, characterizations and potential hypothetical outcomes, determinations and




                                                10
6367496.1
            Case 2:19-cv-00904-AJS Document 71 Filed 12/06/19 Page 11 of 20



rulings regarding XL’s coverage position and Third-Party Complaint, and do not require any

response.

                                  AFFIRMATIVE DEFENSES

        Old Republic asserts the following Affirmative Defenses without assuming the burden of

proof for such where the burden of the defense is not imposed by law upon Old Republic.

                               FIRST AFFIRMATIVE DEFENSE

        The Third-Party Complaint fails to allege facts sufficient to state a claim upon which relief

can be granted against Old Republic.

                             SECOND AFFIRMATIVE DEFENSE

        To the extent the insured(s) under any Old Republic Policies named in this Third-Party

Complaint has failed to comply with the terms, conditions or obligations of the Policies, the claims

asserted in the Third-Party Complaint are barred.

                              THIRD AFFIRMATIVE DEFENSE

        To the extent the insured(s) has failed to provide Old Republic with timely and proper

notice of the alleged accidents or occurrences giving rise to the underlying claims, and/or has failed

to give Old Republic timely and proper notice of the claims instituted against it, the claims asserted

in the Third-Party Complaint are barred.

                             FOURTH AFFIRMATIVE DEFENSE

        To the extent any Old Republic Policy at issue in this action requires, as a condition

precedent to coverage, that the insured provide Old Republic an opportunity to associate, at Old

Republic’s discretion, in the defense of underlying claims or proceedings and to the extent the

insured has failed to provide Old Republic with such an opportunity, Old Republic is relieved of

any obligation or duty with respect to such claims.



                                                 11
6367496.1
            Case 2:19-cv-00904-AJS Document 71 Filed 12/06/19 Page 12 of 20



                              FIFTH AFFIRMATIVE DEFENSE

        To the extent the relief sought in the underlying claims is equitable in nature and does not

constitute damages, it is not recoverable under any Old Republic Policy at issue in this action.

                              SIXTH AFFIRMATIVE DEFENSE

        To the extent the relief sought in the underlying claims does not arise out of covered bodily

injury, personal injury or property damage, it is not recoverable under any Old Republic Policy at

issue in this action.

                            SEVENTH AFFIRMATIVE DEFENSE

        To the extent any bodily injury, personal injury or property damage alleged in the

underlying claims was expected or intended or arose out of intentional conduct on the part of the

insured, in whole or in part, Old Republic has no obligation to provide coverage for such claims.

                             EIGHTH AFFIRMATIVE DEFENSE

        To the extent the underlying claims did not result from accidents or occurrences, in whole

or in part, any Old Republic Policy at issue in this action does not provide coverage for the

underlying claims.

                              NINTH AFFIRMATIVE DEFENSE

        To the extent any bodily injury, personal injury or property damage alleged in the

Complaint and Third-Party Complaint took place during periods other than the period of coverage

provided by any Old Republic Policy at issue in this action, such bodily injury, personal injury or

property damage is not covered as a matter of law.




                                                 12
6367496.1
            Case 2:19-cv-00904-AJS Document 71 Filed 12/06/19 Page 13 of 20



                              TENTH AFFIRMATIVE DEFENSE

        Old Republic has no obligation to defend the insured, and no obligation to indemnify for

defense costs incurred for covered claims when other insurance is obligated to pay defense costs

for the claims.

                           ELEVENTH AFFIRMATIVE DEFENSE

        To the extent that the insured or any other party may have voluntarily paid or assumed an

obligation to pay or incurred any expense in connection with the underlying claims without Old

Republic’s consent or approval, there is no coverage under any Old Republic Policy at issue in this

action for such payments or assumed obligations.

                            TWELFTH AFFIRMATIVE DEFENSE

        To the extent that the insured or any other party may have failed to mitigate, minimize, or

avoid any damages they allegedly sustained, any recovery against Old Republic must be reduced

accordingly.

                          THIRTEENTH AFFIRMATIVE DEFENSE

        To the extent that it is determined that the insured(s), its agents or representatives

misrepresented or failed to disclose or omitted material information in connection with any

application for insurance in connection with the issuance or renewal of any Old Republic Policy

at issue in this action, the claims for coverage are barred and that Policy is void ab initio.

                          FOURTEENTH AFFIRMATIVE DEFENSE

        For any Old Republic Policy at issue in this action, that Policy does not apply in any fashion

until all self-insured retentions have been properly exhausted.




                                                  13
6367496.1
            Case 2:19-cv-00904-AJS Document 71 Filed 12/06/19 Page 14 of 20



                             FIFTEENTH AFFIRMATIVE DEFENSE

          There is no obligation under any Old Republic Policy at issue in this action because the

liability of third-party plaintiff and/or the insured(s) has not been determined finally by settlement,

award or verdict.

                             SIXTEENTH AFFIRMATIVE DEFENSE

          To the extent that the relief sought in the underlying claims constitutes punitive damages

or enhanced compensatory damages, no coverage is afforded for such relief by any Old Republic

Policy at issue in this action.

                           SEVENTEENTH AFFIRMATIVE DEFENSE

          For any Old Republic Policy at issue in this action, that Policy provides no coverage to any

person or entity that is not included as a named insured or that does not otherwise qualify as an

insured under the Old Republic Policy.

                            EIGHTEENTH AFFIRMATIVE DEFENSE

          To the extent that the relief sought in the underlying claims constitutes fines, penalties or

restitution, no coverage is afforded for such relief by any Old Republic Policy at issue in this

action.

                            NINETEENTH AFFIRMATIVE DEFENSE

          In the event that Old Republic is held liable for any costs or expenses for the claims

described in the Complaint or Third-Party Complaint, Old Republic is entitled to and affirmatively

seeks contribution, subrogation, equitable indemnity, contractual indemnity, reimbursement,

allocation, enforcement of its “other insurance” policy provision, and other relief against Plaintiffs

Giant Eagle, Inc. and HBC Service Company, all other insurers of Plaintiffs, and XL itself.




                                                   14
6367496.1
            Case 2:19-cv-00904-AJS Document 71 Filed 12/06/19 Page 15 of 20



                           TWENTIETH AFFIRMATIVE DEFENSE

        To the extent that the insured(s) knew or should have known of the underlying losses or

risks at the time that any Old Republic Policy at issue in this action was issued, any claims for

coverage are barred.

                         TWENTY-FIRST AFFIRMATIVE DEFENSE

        The third-party plaintiff’s and/or insured’s claims for coverage are barred, in whole or in

part, to the extent that the losses for which recovery is sought were in progress at the inception of

any Old Republic Policy.

                       TWENTY-SECOND AFFIRMATIVE DEFENSE

        To the extent that the insured’s acts or failures to act which gave rise to the underlying

claims were in violation of the law or public policy, the claims for coverage are barred.

                        TWENTY-THIRD AFFIRMATIVE DEFENSE

        To the extent that any Old Republic Policy at issue in this action excludes coverage for

liability assumed by the insured under any contract or agreement, any of the underlying claims

which arise from liability assumed pursuant to any such contract or agreement are barred.

                       TWENTY-FOURTH AFFIRMATIVE DEFENSE

        To the extent the third-party plaintiff and/or the insured(s) has failed to establish the terms,

conditions or other provisions of any Old Republic Policy at issue in this action, Old Republic is

under no obligation to provide the coverage sought by the insured or any other party.

                         TWENTY-FIFTH AFFIRMATIVE DEFENSE

        The claims for coverage are barred, in whole or in part, to the extent that the third-party

plaintiff and/or the insured(s) has failed to join other parties who are necessary for the adjudication

of this action.



                                                  15
6367496.1
            Case 2:19-cv-00904-AJS Document 71 Filed 12/06/19 Page 16 of 20



                        TWENTY-SIXTH AFFIRMATIVE DEFENSE

        To the extent that the Old Republic Policy is deemed to provide coverage for the underlying

claims, which is denied, the extent of such coverage must be limited by applicable principles of

allocation.

                      TWENTY-SEVENTH AFFIRMATIVE DEFENSE

        To the extent that the insured or any other party asserts that any Old Republic Policy at

issue in this action provides coverage for the underlying claims, there has been a lack of

consideration for the obligations claimed and circumstances sued upon; therefore, Old Republic

has no obligation with respect to such claims under the terms of any Old Republic Policy at issue

in this action.

                       TWENTY-EIGHTH AFFIRMATIVE DEFENSE

        The imposition of liability upon Old Republic outside the scope of any alleged coverage

afforded by any Old Republic Policy at issue in this action would result in unjust enrichment.

                        TWENTY-NINTH AFFIRMATIVE DEFENSE

        To the extent that any Old Republic Policy at issue in this action exclude or reduce coverage

based on the existence of other valid insurance, the amount of coverage, if any, provided in the

Old Republic Policy is reduced in whole or in part.

                           THIRTIETH AFFIRMATIVE DEFENSE

        The third-party plaintiff’s and/or the insured’s claims may be barred in whole or in part to

the extent that the insured or any other party failed to take all responsible steps to prevent other

bodily injury or property damage arising out of the same or similar conditions.




                                                 16
6367496.1
            Case 2:19-cv-00904-AJS Document 71 Filed 12/06/19 Page 17 of 20



                         THIRTY-FIRST AFFIRMATIVE DEFENSE

        Old Republic’s duty, if any, to indemnify or reimburse the insured for any of its claims or

liabilities is subject to any and all other policy terms, definitions, conditions, exclusions,

endorsements and Program Agreements.

                        THIRTY-SECOND AFFIRMATIVE DEFENSE

        The third-party plaintiff’s and/or insured’s claims may be barred, in whole or in part, to the

extent that the third-party plaintiff and/or insured seeks coverage under any Old Republic Policy

in place of other insurance which is or becomes invalid, uncollectible or otherwise unavailable due

to the insolvency of underlying or other insurers.

                         THIRTY-THIRD AFFIRMATIVE DEFENSE

        To the extent that the third-party plaintiff and/or insured seeks a declaration or actual

indemnification for losses which have not yet arisen and for amounts not yet paid, this Court may

not grant advisory opinions, declarations or other such relief against Old Republic.

                       THIRTY-FOURTH AFFIRMATIVE DEFENSE

        Third-party plaintiff’s and/or the insured’s claims may be barred, in whole or in part, by

the doctrine of forum non conveniens.

                         THIRTY-FIFTH AFFIRMATIVE DEFENSE

        To the extent that Old Republic incurs any costs or expenses including but not limited to

Supplementary Payments (which include but are not limited to allocated loss adjustment expenses

(ALAE) and deductibles paid to effect settlement of any claim or suit, Old Republic is entitled to

contractual indemnification and/or reimbursement from the insured relating to each of the Old

Republic policies issued to the insured and all related claims.




                                                 17
6367496.1
            Case 2:19-cv-00904-AJS Document 71 Filed 12/06/19 Page 18 of 20



                          THIRTY-SIXTH AFFIRMATIVE DEFENSE

        Old Republic reserves the right to assert further defenses, including but not limited to those

which may be appropriate upon discovery of additional facts and/or the addition of other parties

with respect to the claims set forth in the Complaint or Third-Party Complaint.

                                     PRAYER FOR RELIEF

        WHEREFORE, having fully answered the allegations contained in the Third-Party

Complaint and having stated its defenses, Third-Party Defendant Old Republic Insurance

Company respectfully prays that judgment be entered against Third-Party Plaintiff XL as follows:

        1.       Dismissing with prejudice XL’s Third-Party Complaint in its entirety against Old

Republic;

        2.       Declaring that Old Republic has no duties or obligations to defend, reimburse

and/or indemnify Plaintiffs and/or XL for any fees, expenses, or costs alleged by XL to have been

incurred, and that Old Republic has no other duties, obligations or liability to XL in connection

with any of the underlying actions or claims referred to in the Third-Party Complaint;

        3.       Affirming Old Republic’s Affirmative Defenses;

        4.       Awarding Old Republic any recoverable costs of this action, including expenses

and reasonable attorneys’ fees, as permitted by law; and

        5.       Awarding Old Republic all such other relief as the Court deems just and proper.




                                                 18
6367496.1
            Case 2:19-cv-00904-AJS Document 71 Filed 12/06/19 Page 19 of 20



 Dated: December 6, 2019                       Respectfully submitted,


                                          By: /s/ Phillip R. Earnest
                                              Phillip R. Earnest
                                              PA Id.: 83208
                                              412-263-4374
                                              pre@pietragallo.com

                                               PIETRAGALLO GORDON ALFANO
                                               BOSICK & RASPANTI, LLP
                                               One Oxford Centre, 38th Floor
                                               Pittsburgh PA 15219
                                               Tel: (412) 263-2000
                                               Fax: (412) 263-2001


                                               CLAUSEN MILLER, P.C.

                                               Amy R. Paulus, pro hac vice admission
                                               pending
                                               Michael L. Duffy, pro hac vice admission
                                               pending
                                               Clausen Miller P.C.
                                               10 South LaSalle Street, Suite 1600
                                               Chicago, Illinois 60603
                                               P: 312.855.1010 F: 312.606.7777
                                               apaulus@clausen.com
                                               mduffy@clausen.com

                                               Counsel for Old Republic Insurance Co.




                                          19
6367496.1
            Case 2:19-cv-00904-AJS Document 71 Filed 12/06/19 Page 20 of 20




                                 CERTIFICATE OF SERVICE


        I hereby certify that on December 6, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.




                                                           /s/ Phillip R. Earnest




6367496.1
